DETAILED ACTION
	This action is a response to the filing on 8/25/2022. Examiner acknowledges the amendments made to claims 21, 23, 25, 27, 32-35, and 27-40; the cancellation of claim 29; and the addition of claims 41 and 42.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/25/2022.  These drawings are accepted.

Claim Objections
Claim 21 is objected to because of the following informalities:
In claim 21, line 13, “selected in the group” should be –selected from the group--.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device generating the oscillating magnetic field” in claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Based on Applicant’s specification, the device generating the oscillating magnetic field appear to be coils (pages 54 and 60-73).

Response to Arguments
Applicant's amendments have overcome the previous rejections but have introduced new 112 issues as disclosed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 and 30-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “a high frequency and either a low frequency or both a medium frequency and a low frequency” in lines 6-7, and the claim also recites the presence of all three frequencies in lines 8-9 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 21 recites the limitation “wherein the low frequency is associated with the repetition of at least one cycle at a low frequency” in lines 11-12. Usage of the term “associated” renders the claim unclear as the relationship between the low frequency the at least one cycle. In addition, the term “one cycle at a low frequency” is unclear as it cannot be determined what kind of cycle this is supposed to be. It is also not clear if “the low frequency” is the same values or different values than the “low frequency” that is part of the associated “at least one cycle at a low frequency”.
Claim 21 recites the limitation “a low frequency” in lines 11-12. It is not clear if this is a new instance or refers to “a low frequency” mentioned in line 7 or “the low frequency” of the same line.
 Claim 21 recites the limitation "the repetition" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of compact prosecution, based on Applicant’s specification, the limitation “the low frequency is associated with the repetition of at least one cycle at a low frequency” is being interpreted as – the low frequency is part of a repetition of at least one cycle of the application of the magnetic field at the low frequency--.
Claim 21 recites the limitation “wherein the at least one cycle has at least one property…strength” in lines 14-16. It is not clear if these are steps that are supposed to be executed due to the limitations being “associated” with the low frequency. 
Claims 22-28 and 30-42 inherit the deficiencies of claim 21 and are likewise rejected.
Claims 25-27 are unclear. Due to the 112 issues of claim 21, it is not clear if claims 25-27 are required due to just reciting “the medium frequency”.
 
Claims 30 and 31 depend on a claim that no longer exists and is thus unclear. The claim should be amended to be dependent on claim 21. 
Claim 33 recites the limitation “magnetic particles” in line 3. It is not clear if this is a new instance or refers to “the magnetic nanoparticles” mentioned in line 14 of claim 21. 
Claim 35 recites the limitation “the at least one cycle at a low frequency” in line 2. The term “one cycle at a low frequency” is unclear as it cannot be determined what kind of cycle this is supposed to be.
For the purposed of compact prosecution, based on Applicant’s specification, the limitation “the at least one cycle at a low frequency” is being interpreted as –the at least one cycle of the application of the magnetic field at the low frequency--.
Claim 35 recites the limitation “a heating step and a cooling step” in line 2. It is not clear if this is a new instance or refers to the heating and cooling step mentioned in line 14 of claim 21.
Claim 36 recites the limitation “magnetic field strength” in lines 2-3. It is not clear if this is a new instance or refers to the magnetic field strength mentioned in lines 15-16 of claim 21. 
Claim 37 recites the limitation “the method of therapeutic treatment” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Note that claim 21 recites “a method of therapeutic treatment, prophylactic treatment, or diagnosis”. It is not clear what constitutes just the method of therapeutic treatment itself.                                                                                                                                 
 Claim 38 recites the step of “exposing the body part” in line 1. There is no step of exposing the body part.
Claims 41 and 42 recite the limitation “the at least one cycle at a low frequency” in line 1. The term “one cycle at a low frequency” is unclear as it cannot be determined what kind of cycle this is supposed to be.
For the purposed of compact prosecution, based on Applicant’s specification, the limitation “the at least one cycle at a low frequency” is being interpreted as –the at least one cycle of the application of the magnetic field at the low frequency--.
Claim 41 recites the limitation “a heating step and a cooling step” in line 2. It is not clear if this is a new instance or refers to the heating and cooling step mentioned in line 14 of claim 21.
Claim 42 recites the limitation “a heating step and a cooling step” in line 2. It is not clear if this is a new instance or refers to the heating and cooling step mentioned in line 14 of claim 21.
Claim 42 recites the limitation “exposing the body part” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 21-28 and 30-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 21, the prior art of record does not teach or suggest a method, as claimed by Applicant, that applies to a body part a magnetic field that oscillates at a high frequency, 
wherein the high frequency is 1 MHz at the most and the low frequency is lower than the high frequency, and
wherein the low frequency is part of a repetition of at least one cycle of the application of the magnetic field at the low frequency
wherein the at least one cycle of the application of the magnetic field has at least one property selected in the group consisting of:
(i) the at least one cycle comprises a heating step and a cooling step, and
(ii) the at least one cycle comprises a step with increasing alternating magnetic field strength and a step with decreasing alternating magnetic field strength, and
wherein applying the oscillating magnetic field is configured to induce at least one of a temperature increase or a movement of the magnetic nanoparticles to cause internalization or externalization of the magnetic nanoparticles from cells or death of cells in the body part to provide the therapeutic treatment, prophylactic treatment, or diagnosis.

Claims 22-28 and 30-42 are dependent on allowable matter from claim 21 and would be allowable once the 112 rejections are overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791